Citation Nr: 0908552	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1982, August 1985 to August 1989 and from September 1990 to 
April 1991.  He died in July 2003.  The appellant is the 
remarried widow of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the Veteran's death.  
This case was previously before the Board in July 2006 and 
again in March 2008, and was remanded for additional 
development of the record and/or to ensure due process.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had been granted 
service connection for allergic rhinitis/sinusitis, evaluated 
as noncompensable.

2.  The Veteran was diagnosed with non-Hodgkin's lymphoma in 
2000, and died from the disease in July 2003.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's fatal non-Hodgkin's 
lymphoma, arose in service or within one year following 
service, or is otherwise related to service.

4.  A service connected condition did not cause or materially 
contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify an 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In May 2005 and October 2006 letters, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection for the 
cause of the Veteran's death, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The October 
2006 letter also advised the appellant of how the VA 
determines a disability rating and assigns an effective date.  
While the notice does not fully comply with Hupp, supra, the 
appellant's testimony at a hearing before the undersigned in 
October 2005 and submission of evidence reflect actual 
knowledge that the Veteran was service-connected for 
sinusitis, and of the requirements for service connection for 
the cause of the Veteran's death.  Thus, no prejudice will 
result by the adjudication of the claim.  The case was last 
readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post service medical records including 
examination reports, various medical articles, statements 
from friends of the Veteran, private medical opinions, a VA 
medical opinion, and hearing testimony.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process by submitting medical 
evidence and opinions, lay statements, and medical articles, 
as well as providing hearing testimony.  Thus, the appellant 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The death certificate discloses that the Veteran was 58 years 
old when he died in July 2003 of non-Hodgkin's lymphoma.  No 
other conditions were listed as contributing to his death.  
It was indicated that the interval between the onset of non-
Hodgkin's lymphoma and death was approximately three years.  

At the time of the Veteran's death, service connection was in 
effect for allergic rhinitis/sinusitis, for which a 
noncompensable had been assigned. 

The appellant asserts that the Veteran was exposed to 
chemicals and airborne toxins while he served in the Persian 
Gulf, and that this led to his fatal non-Hodgkin's lymphoma.  
She argues that he was ordered to burn human waste, using 
benzene and diesel fuel.  She also claims he was in direct 
contact from the oil field fires.  She states that he would 
experience breathing problems after burning the human waste, 
and that he would be off that duty for a few weeks.  

The evidence supporting the appellant's claim includes her 
statements and some of the medical records.  In statements 
received in January 2002, G.E, and F.R. related that they had 
served in the Persian Gulf with the Veteran.  They asserted 
that while in the Persian Gulf, the Veteran experienced upper 
respiratory problems, watery eyes, a runny nose and that he 
coughed all the time.  F.R. indicated that they worked around 
diesel fuel.  

E.F. noted in a statement received in January 2002 that the 
Veteran was different after he returned from Saudi Arabia.  
She stated that she noticed that the Veteran sweated a lot 
during annual training periods.  

The Veteran was admitted to a private hospital in December 
2000 with bilateral lung masses.  He underwent a thoracotomy 
and biopsy and was found to have a 15 cm malignant-appearing 
mass with direct extension into the diaphragm and 
mediastinum.  Final pathology revealed non-Hodgkin's 
lymphoma.  

In September 2004, S.N.C., M.D., related that she had treated 
the Veteran for non-Hodgkin's lymphoma from December 2000 
until his death in July 2003.  She noted that the Veteran had 
served in the Persian Gulf for more than five months.  She 
observed that it was well documented that Gulf War veterans 
who served in-theater were exposed to many airborne toxins 
and chemicals.  She added that medical science had documented 
increased risk for development of lymphatic diseases with 
such exposure.  Based on the Veteran's medical history, 
including her treatment records, the Veteran's in-theater 
service in the Persian Gulf, and his civilian exposure to 
toxins and chemicals, the physician opined that it was as 
likely as not that the development of non-Hodgkin's lymphoma 
that caused the Veteran's death was related to the exposure 
to toxins and chemicals during service.  That physician 
provided similar opinions in October 2002 and October 2005.

The evidence against the appellant's claim includes the 
service treatment records and post-service medical evidence, 
including the April 2007 opinion of a VA physician.  The 
service treatment records are negative for complaints or 
findings related to non-Hodgkin's lymphoma.  Records from his 
active duty from 1985 to 1989, prior to his service in the 
Persian Gulf, note the Veteran was treated for sinusitis on 
multiple occasions, and that he smoked three packs of 
cigarettes per day for 19 years, quitting in 1988.  A chest 
X-ray in 1991 showed no cardiopulmonary disease.  An 
examination from September 1995 noted the Veteran denied 
having shortness of breath, pain or pressure in his chest, or 
a chronic cough.  Physical examination of the respiratory 
system was negative.  

The Veteran presented to a private medical facility in 
October 2000 with complaints of right flank pain.  Chest X-
ray showed a possible left gutter lung mass, and CT scan 
showed two masses, one in the left lower lobe and on e of the 
right side where the pain was.  He reported that the pain 
started earlier that month, and was worse with breathing and 
improved within 10 minutes, going away until the day prior to 
presentation.  It was noted the Veteran had bronchitis back 
in June or July of that year but otherwise had no lung 
problems.  His weight at that time was 249 pounds.  When he 
was hospitalized in December 2000, the Veteran related that 
he had been in his usual state of health until approximately 
two months earlier when he noted the onset of severe right 
posterior chest wall pain that radiated up to his shoulder.  
He reported that he had experienced a cough for about one 
month, without any hemoptysis.  He also indicated that he had 
suffered a loss of appetite, and that while he was dieting, 
he had lost 60 pounds in four months.  

Additional private and VA medical records confirm the 
diagnosis of non-Hodgkin's lymphoma. 

In April 2007, a VA physician reviewed the Veteran's claims 
folder to provide an opinion concerning the etiology of his 
non-Hodgkin's lymphoma.  She noted that the Veteran died of 
complications of non-Hodgkin's lymphoma.  She opined that it 
was less likely than not that it was due to exposure to 
hazardous substance to which he was exposed in the Persian 
Gulf.  She explained that epidemiologic studies performed on 
Gulf War veterans had not shown that there was an increased 
incidence of non-Hodgkin's lymphoma in such veterans.  She 
pointed out that the known exposures and hazardous substances 
experienced in the Persian Gulf was not known to include any 
substances which had been directly connected to a cause of 
non-Hodgkin's lymphoma.  Thus, based on the medical evidence 
in peer reviewed journal literature, she reiterated the 
conclusion set out above.  

The Board acknowledges that a private physician reached a 
contrary conclusion from the VA physician.  The Court has 
addressed the question of the weight to be accorded to 
medical opinions of the claimant's treating physician.  In 
Guerrieri v. Brown, 4 Vet. App. 467 (1993), the Court 
specifically declined to adopt the "treating physician" rule.  
In refusing to invoke the rule for the VA adjudication 
system, the Court held that the Board "must articulate the 
reasons or bases for accepting or rejecting the medical 
opinions of treating physicians and psychologists for the 
weight it ascribes to the evidence.  Guerrieri, at 472.  In 
White v. Principi, 243 F. 3d (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit upheld the 
determination of the Court that failed to adopt the 
"treating physician" rule.  

It must be observed, however, that the opinion of the private 
physician was based on a review of her treatment records, and 
not the claims folder.  In contrast, the VA physician 
reviewed the Veteran's claims folder.  In addition, the 
private physician apparently partially attributed the non-
Hodgkin's lymphoma to the Veteran's civilian exposure to 
toxins and chemicals.  Finally, the Board emphasizes that the 
VA physician provided the rationale for her conclusion, that 
is, that the medical literature, including epidemiological 
studies regarding veterans of the Persian Gulf, failed to 
link non-Hodgkin's lymphoma to exposure to the substances to 
which the Veteran might have been exposed in the Persian 
Gulf.  

Thus, the Board places greater weight on the opinion of the 
VA physician.  Additionally, there is no evidence of non-
Hodgkin's lymphoma in service or within one year following 
the Veteran's discharge from service.  Moreover, there is no 
opinion suggesting that the Veteran's sinusitis in any way 
contributed to his death.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


